DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/IB2017/058186 filed 12/20/2017, which claims benefit of PCT/IB2016/001786, filed 12/20/2017, has been received and acknowledged. 

Citation of Relevant Prior Art
U.S. 2011/0311764, Hulseman et al., Jun 10th 2011. 
U.S. 2012/0030929, Merklein et al., May 6th 2010.
U.S. 2018/0282836, Gusarova et al., Nov. 7th 2014.

Response to Arguments
Applicant argues that the most recent amendments made to the claims overcome the previous 35 U.S.C. § 101 rejections. The examiner is not persuaded by the presented arguments and points out that independent claim 24 still recites a selection substep which includes a comparison (i.e., a mental step), a “calculation substep” (i.e., a mathematical concept), a selection substep (i.e., a mental step); and that all of these steps appear to represent abstract ideas. Thus, the 35 U.S.C. § 101 rejection is being maintained. 
Applicant’s arguments regarding the rejection of Claims 24-41 under 35 U.S.C. § 103 over Franz (U.S. 2009/0265146, previously cited) in view of Wakako (U.S. Patent No. 4,745,786) have been fully considered but are not persuasive.
Applicant argues that the teachings of Wakako are unclear in their relevancy to the instant claims. The examiner respectfully points out that Wakako teaches computing the Ac3 temperature based upon the amounts of carbon, silicon, manganese, and aluminum and then uses that data in a predictive model, of which is considered to be analogous to a predefined comparison as the applicant is claiming, to produce a thermal path (e.g., See column 3, line 47 through column 4, line 68). 
Applicant argues that Franz in view of Wakako do not teach “a selection substep wherein one thermal path TPtarget-, from amongst the at least two thermal paths TPx, achieving a mx closest to mtarget is selected”. The examiner respectfully points out it would have been obvious to one skilled in the art that a plurality of thermal paths are calculated within the disclosure of Franz of which lead to a plurality of target microstructures and that the most optimal of those thermal paths would be selected that is closest to the calculated path. The examiner elaborates by pointing out that within Figure 9 of Franz it is shown that the modeling can be used on line by:
Determining the thermal conductivity and temperature of a volume element of steel and determining the enthalpy value of a provisional state Z’ (step S6’)
Determining the proportions of austenite, ferrite, and cementite (step S7’)
Comparing the provisional state Z’ to target Z* (step S16)
Thus, the examiner points out that if the provisional step Z’ is close enough to the target Z*, then the process variable P is transferred to the influencing device on the line (e.g., Step S19). Otherwise, the computer initiates another round of calculation by varying the variable P, until the provisional step Z’ converges enough towards to target Z* (e.g., Step S18). This is further supported within paragraph [0102] of which collaborates the comparison of the provisional state Z’ to the target being done through the comparison of the temperature of the steel sheet. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-33, 35-41, and 47-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following reasons. 
Instant Claim 24 recites steps A(1), A(2), and A(3) of which are merely mental steps which amounts to data gathering and manipulation and there is directed to an abstract idea. 
The instant claim does not satisfy the second prong of Step 2A Prong Two, or Step 2B. The examiner points out that the instant claim includes limitations such as “a calculation substep wherein at least two thermal path TPx, each TPx corresponding to a microstructure mx obtained at the end of TPx”. However, the claim also does not require a microstructure (e.g., “A method for manufacturing a thermally treated steel sheet having…a microstructure m--target- comprising from 0 to 100% of at least one phase chosen among: ferrite, martensite, bainite, pearlite, cementite and austenite…”). As there is very limited structure (i.e. sufficient detail) with regard to the thermal treatment step and because the claim does not require a microstructure, it does not appear that the claim “transform[s] the nature of the claim” into a patent-eligible application. See MPEP 2106.04 (II) (A) (2).
Regarding Step 2B, when an additional element is considered individually by an examiner, the additional element may be enough to qualify as "significantly more" if it meaningfully limits the judicial exception, and may also add a meaningful limitation by integrating the judicial exception into a practical application. Furthermore, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 198. See also MPEP 2106.05 (I) (A). Thus the limitation “a thermal treatment step, wherein TPtarget is performed on the steel sheet” does not qualify as “significantly more”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-41, and 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 24, the claim discloses a method for manufacturing a thermally treated steel sheet. However, 
no manufacturing steps are recited
the type or details  of “at least two thermal paths TPx” are not disclosed
the examiner is unsure what is meant by “a thermal path”, e.g., is this a heat treatment, a schedule, literal pathing?
both the steel composition and the microstructure mtarget-- are left open
in the claimed calculation substeps, the selection of TPtarget…achieving a mx closest to mtarget is indefinite as there is no reference of concrete measures or steps indications as how one would proceed or perform such calculation
a new (selected) thermal treatment step which although will be crucially important to characterize the final structure of the steel sheet, yet no information over the nature of such new thermal treatment is given. 
Based on the above analysis, the nature of clarity of the instantly claimed invention is lacking as a whole. Hence, applicant is required to amend instant claim 24 to provide clarity as needed. 
In view of lack of clarity in the instant claim 24 as state above, subject matter of instant claim 24 is interpreted as nothing more than a determination of a thermal treatment in which a path or a schedule leading to an aimed target microstructure. 
Claim 25-33, 35-41, and 47-50 is rejected as being dependent upon rejected claim 24 above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-33, 35-41, and 47-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-45 of copending Application No. 16/469,930 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. ‘930 teaches a method for manufacturing a thermally treated steel sheet having a chemical steel composition and a microstructure mtarget comprising at least one phase chosen from among: ferrite, martensite, bainite, pearlite, cementite, and austenite, in a heat treatment line (Claim 26, lines 1-5). ‘930 teaches a calculation substep wherein at least two thermal paths TPx are calculated, each TPx corresponding to a microstructure mx obtained at the end of TPx and are calculated based on a selected product step and TPstandard and the initial microstructure mi of the steel sheet to reach mtarget- (e.g., a predefined thermal treatment TT and the microstructure mi- of the steel sheet to reach mtarget) (Claim 26, lines 10-15). ‘930 teaches a selection substep wherein one thermal path TPtarget, from amongst the at least two thermal paths TPx, achieving the mx closest m-target is selected (Claim 26, lines 17-18). ‘930 teaches performing a thermal treatment step in place of one of the thermal treatment steps of the predefined thermal treatment, the performing of the new thermal treatment step including performing the at least one thermal treatment step of the selected new thermal treatment path TPtarget (Claim 26, lines 19-22)
With respect to the instant feature of “a selection substep wherein the chemical composition and mtarget are compared to a list of predefined products, which microstructure includes predefined phases and predefined proportions of phases, and selecting a product from the list of predefined products having a microstructure m-standard closest to mtarget- and a predefined thermal path TPstandard to obtain mstandar-d, the predefined thermal path TPstandard including at least one predefined thermal treatment step”. The examiner points out that ‘930 teaches “wherein a predefined thermal treatment TT including thermal treatment steps is performed on the steel sheet” within Claim 26, lines 4-5, and further that it would have been obvious to one of ordinary skill that a predefined thermal treatment would naturally include predefining the product, predefining the microstructure and intended proportioned of said microstructure within said products, and the thermal treatment path to obtain such a product being the closest thermal path to do so. Claims 25-33, 35-41, and 47-50 are rejected as depending upon the above rejected claim 24. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-33, 35--47, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S. 2009/0265146, previously cited) in view of Wakako (U.S. Patent No. 4,745,786, previously cited). 

Regarding Claim 24, Franz teaches a method of modeling the time gradient of the state of a steel volume by means of a computer and corresponding objects (abstract). Franz teaches thermal treatment modeling of a steel sheet having a composition and a microstructure comprising at least austenite, ferrite, and cementite in a heat treatment line (paragraphs [0023], and [0060]). 
Franz teaches a calculation substep wherein a plurality of thermal paths (e.g., Figure 9; paragraphs [0060] through [0103]) corresponding to a microstructure obtained at the end of the thermal paths and including at least one thermal treatment step (paragraphs [0085], and [0088]-[0090]) are calculated based on a selected product and initial microstructure to reach a targeted microstructure (paragraphs [0023], and [0088]-[0090]).
With respect to the feature of “a selection substep wherein one thermal path TP--target, from amongst the at least two thermal paths TPx, achieving a mx closest to mtarget is selected” - it would have been obvious to one skilled in the art that a plurality of thermal paths are calculated within the disclosure of Franz of which lead to a plurality of target microstructures and that the most optimal of those thermal paths would be selected that is closest to the calculated path. The examiner elaborates by pointing out that within Figure 9 of Franz it is shown that the modeling can be used on line by:
Determining the thermal conductivity and temperature of a volume element of steel and determining the enthalpy value of a provisional state Z’ (step S6’)
Determining the proportions of austenite, ferrite, and cementite (step S7’)
Comparing the provisional state Z’ to target Z* (step S16)
Thus, the examiner points out that if the provisional step Z’ is close enough to the target Z*, then the process variable P is transferred to the influencing device on the line (e.g., Step S19). Otherwise, the computer initiates another round of calculation by varying the variable P, until the provisional step Z’ converges enough towards to target Z* (e.g., Step S18). This is further supported within paragraph [0102] of which collaborates the comparison of the provisional state Z’ to the target being done through the comparison of the temperature of the steel sheet. 
Continuing, Franz teaches a thermal treatment step, wherein TPtarget- is performed on the steel sheet (paragraph [0007]). 
However, Franz does not teach a selection substep wherein a chemical composition and mtarget- are compared to a list of predefined products, in which the microstructure includes predefined phases and predefined proportions of phases and selecting a product from the list of predefined products having a microstructure closest to the target microstructure and a predefined thermal path to obtain said microstructure, the predefined thermal path including at least one predefined thermal treatment step. Franz does not teach a selection substep wherein one thermal path from amongst the at least two thermal paths achieve a microstructure closest to the targeted microstructure. 
Wakako teaches a hot rolling method and apparatus for hot rolling (abstract). Wakako teaches a selection substep wherein a chemical composition and mtarget- (i.e., a targeted microstructure), wherein the microstructure includes predefined phases and predefined proportions of phases and selecting a product having a microstructure closest to the target microstructure and a predefined thermal path or TP to obtain said microstructure, the predefined thermal path including at least one predefined thermal treatment step (column 3, line 47 through column 4, line 68; column 8, lines 27-55). Wakako teaches performing at least one thermal treatment step of a selected thermal path on a steel sheet in a heat treatment line to transform an initial microstructure in a steel sheet to a targeted microstructure (column 7, line 66 through column 8, line 26). Wakako teaches this feature allows for a uniform microstructural control (column 2, lines 42-45). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franz with the concepts of Wakako with the motivation of achieving uniform microstructural control. 
Furthermore, the examiner points out that the instantly claimed “thermal path” is indefinite according to 35 U.S.C. 112(b) rejection above. Thus, instant claim 24 Step A.3) is merely a mental step which amounts to data gathering and data manipulation and is therefore directed to an abstract idea as indicated in the 35 U.S.C. 101, and 35 U.S.C. 112(b) above. 
Regarding Claim 25, Franz teaches wherein predefined phases are defined by at least a chemical composition (paragraph [0060]). 
Regarding Claim 26, Franz teaches a target microstructure comprising ferrite and residual austenite (paragraph [0059]). 
Regarding Claim 27, Franz teaches a steel containing ferrite, cementite, and austenite and thus teaches a triplex steel (paragraph [0059]). 
Regarding Claim 28, the examiner points out that the limitation of “wherein the differences between proportions of phase present in mtarget and mx is ±3% would have been an obvious feature of Franz. To elaborate, the examiner points out that as stated above - Franz teaches a plurality of target microstructures and that the most optimal of those thermal paths would be selected that is closest to the calculated path. Thus, resolving these paths to an optimal path that is within a 6% range (i.e., ±3%) is well within the capabilities of one or ordinary skill and certainly within the capability of the system of Franz of which utilizes in-situ monitoring of the process and deviation correction routines (e.g., see Figure 9). 
Regarding Claim 29, Franz teaches percentages of austenite, ferrite, and cementite (paragraph [0023]). Thus Franz meets the limitations within the instant claim since the claim does not require any specific amounts of any phases, so long as one of the phases exists. All phase changes naturally possess an change in enthalpy (both endothermic and exothermic) as can be shown using basic thermodynamics. 
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding Claim 30, Franz in view of Wakako teach the entirety of Claim 29, and 24, including the final structure required by the claim. Thus, while Franz nor Wakako teach the specific equation recited within the claims, the prior art teaches achieving an identical structure that would have occurred at substantially similar temperatures during substantially similar periods. Thus, it would have been obvious to consider the variables that naturally affect this process including the specific heat of each phase, the density and thickness of the component being worked upon, and the heat flux that is occurring during treatment. The claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. The source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense.
Regarding Claim 31, Franz is relied upon for the reasons given above in addressing claim 29. However, Franz does not explicitly teach at least one intermediate steel microstructure corresponding to an intermediate thermal path. 
Wakako teaches at least one intermediate steel microstructure corresponding to an intermediate thermal path (column 2, line 53 through column 3, line 47). Wakako teaches this feature, in part, reduces temperature deviations within the process (column 3, lines 45-47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franz with the concepts of Wakako with the motivation of reducing temperature deviations. 
Regarding Claim 32, with respect to the feature “wherein in step A.2), TPx is a sum of all TPxint and Hx is a sum of all Hxint” - the examiner points out this is an obvious to choice to one of ordinary skill. To elaborate, one of ordinary skill would not remove any steps or variables when performing a time and temperature calculation with respect to a heat treatment as this would inherently cause heat transfer imbalances and lead to part distortion and unwanted microstructures. 
	Regarding Claim 33, Franz is relied upon for the reasons give above in addressing Claim 24. However, Franz does not explicitly teach targeting a mechanical property. 
	Wakako teaches targeting the property of formability (column 4, lines 22-68; column 6, lines 41-60). Wakako teaches calculating targeting this property allows for the suppression of localize wear upon transfer rolls within the heat treatment device (column 6, lines 55-60). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franz with the concepts of Wakako with the motivation of reduces roll wear. 
Regarding Claim 35, Franz is relied upon for the reasons given above in rejecting Claim 24. However, Franz is silent to taking into account process parameters that occur to a steel before entering a heat treatment line. 
Wakako teaches considering process parameters (e.g., rough hot rolling) occurring to a steel sheet before it enters a heat treatment line (column 2, line 65 through column 3, line 19). Wakako teaches this consideration allows for the subsequent intermediate heat treatment steps to be enabled (column 3, lines 3-19). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franz with the concepts of Wakako with the motivation of enabling an improved heat treatment process. 
Regarding Claim 36, Franz teaches the process parameters comprising at least a cooling temperature (paragraph [0073]). 
Regarding Claim 37, Franz teaches wherein process parameters of a heat treatment line that the steel sheet will undergo will be taken into account to calculate TPx (paragraphs [0088]-[0104]). Furthermore, the examiner points out that all of the instant limitations are merely data manipulation and data gathering and are therefore directed to an abstract idea. 
Regarding Claim 38, Franz teaches said process parameters including a heating power of the heating sections (paragraph [0088]). 
Regarding Claim 39, Franz teaches the thermal path, TPx comprising a cooling treatment (paragraph [0073]). 
Regarding Claim 40, the examiner points out that calculating a new treatment scheme (e.g., by calculating at least two thermal paths TPx, each TPx corresponding to a microstructure mx obtained at the end of TPx and including at least one thermal treatment step, based on the selected product of step A.1) and TPstandard and the initial microstructure mi of the steel sheet to reach mtarget) when a new steel sheet enters a line is an obvious choice as otherwise a microstructural deviation would naturally occur for sheets of different compositions. 
Regarding Claim 41, the examiner points out that a thermal path adaptation being performed when a new steel sheet enters into a heat treatment line is an obvious choice as otherwise a microstructural deviation would naturally occur for sheets of different compositions. 
Regarding Claim 47, Wakako teaches the at least one thermal treatment step including a full austenitic annealing (column 7, lines 66 through column 8, line 26)

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S. 2009/0265146, previously cited) in view of Wakako (U.S. Patent No. 4,745,786, previously cited) as applied to claim 24 above, and further in view of Fukunaga (U.S. 2015/0211089). 

Regarding Claim 48, Claim 49, and Claim 50, Franz in view of Wakako are relied upon for the reasons given above in addressing claim 24. However, none of the references teach at least one thermal treatment step including a recrystallization annealing. 
Fukunaga teaches a rapid heating apparatus of a continuous annealing line (abstract). Fukunaga teaches at least one thermal treatment step including a recrystallization annealing (paragraph [0028]). Fukunaga teaches this processing being performed in a continuous annealing furnace including a heating section, a soaking section, and a cooling section (paragraph [0028]). Fukunaga teaches this process improves the magnetic properties within steels (paragraph [0030]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Franz in view of Fukunaga with the motivation of enhancing select properties within specific steels. 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735